Citation Nr: 1419526	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  09-29 258 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disability. 

2.  Entitlement to service connection for extrapyramidal syndrome. 

3.  Entitlement to service connection for an acquired psychiatric disorder to include nervousness.  


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, Inc.


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran had active service from April 1968 to September 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

Although the Veteran initially filed a claim for a nervous disorder, the Board has restyled the issue to include any diagnosed psychiatric disorder shown in the record.  See Clemons v. Shinseki, 23 Vet. App. 1   (2009).

The Board notes that it has reviewed the Virtual VA and VBMS paperless claims processing systems and has included evidence pertinent to the appeal in the decision therein.


FINDINGS OF FACT

1.  A bilateral ankle disability to include degenerative joint disease was not manifest during active service, arthritis was not compensably disabling within one year of separation from active duty, and a bilateral ankle disability is not otherwise attributable to active service.

2.  Any in service extrapyramidal syndrome resolved prior to separation, no residuals are shown by the record.  

3.  An acquired psychiatric disability was not manifest in service and is not otherwise attributable to service.  



CONCLUSIONS OF LAW

1.  A bilateral ankle disability was not incurred or aggravated inservice, and arthritis of the ankles may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  A chronic extrapyramidal syndrome was not incurred or aggravated inservice.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303.

3.  A psychiatric disability was not incurred or aggravated inservice, and a psychosis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. § 3.102, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issue decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in November 2006, VA advised the Veteran of the information and evidence needed to substantiate a claim.  The letter provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates in correspondence.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records, VA examinations and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

The Board recognizes that the Veteran has not been afforded a VA examination in relation to the service connection claims for extrapyramidal syndrome and an acquired psychiatric disorder to include nervousness.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a claim for benefits, there are four factors for consideration.  These four factors are (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) ; 38 C.F.R. § 3.159(c)(4)  

In this case, the evidence does not indicate that the Veteran has extrapyramidal syndrome or that his acquired psychiatric disorder to include nervousness is attributable to service such as to require an examination, even under the low threshold of McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, a VA examination is not warranted to address the issues for service connection for extrapyramidal syndrome and an acquired psychiatric disorder to include nervousness decided therein. 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A (a) (2); 38 C.F.R. § 3.159 (d).  Accordingly, the Board will address the merits of the claim.

Analysis 

The Veteran appeals the denial of service connection for a bilateral ankle disability, extrapyramidal syndrome and an acquired psychiatric disorder to include nervousness.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for some chronic diseases, including a psychosis and arthritis, may be granted if manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Based on the evidence of record, the Board finds against the claims.  Initially, the Board finds against the claim for service connection for extrapyramidal syndrome.  For veterans, basic entitlement to disability compensation derives from two statutes, 38 U.S.C.A. §§ 1110 and 1131- - the former relating to wartime disability compensation and the latter relating to peacetime disability compensation.  Both statutes provide for compensation, beginning with the words: "For disability resulting from personal injury suffered of disease contracted in the line of duty. . . ."  38 U.S.C.A. §§ 1110, 1131.  Thus, in order for a veteran to qualify for entitlement to compensation under those statutes, the veteran must prove the existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Here, there is no credible showing of extrapyramidal syndrome at the time of filing or anytime during this appeal.  In April and May 1969 the Veteran was diagnosed with an extrapyramidal syndrome secondary to Thorazine use.  The syndrome responded to Benadryl.  The evidence, however, shows that a chronic disability resulting therefrom is not shown by the record.  Rather, the Veteran's June 1969 separation examination revealed normal neurologic findings and post service treatment are devoid of a showing of any residuals.  There is no diagnosis of an extrapyramidal syndrome at any time since 1969.

Implicit in the claim is the Veteran's belief that he has extrapyramidal syndrome.  He, however, has not established his competence to establish the existence of extrapyramidal syndrome.  The question whether the Veteran has the claimed disability is beyond the realm of a layman's competence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007) (a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions). 

As explained, Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  To the extent that the Veteran claims residuals of extrapyramidal syndrome, without a pathology to which the symptoms of the Veteran can be attributed, there is no basis to grant service connection.  Id.  

The Board also finds against the claims of entitlement to service connection for a bilateral ankle disability and an acquired psychiatric disorder to include nervousness.  In this regard, the Veteran contends that while running an obstacle course during training he sprained his ankle.  According to the Veteran, his ankles swelled at that time and they continue to swell from time to time.  Alternatively, he claims his ankles were swollen due to medication given during service when he was admitted for hepatitis.  

Service treatment records reveal that the Veteran complained of ankle pain in July 1969.  The impression was ankle sprain.  At separation, however, examination revealed normal feet and psychiatric findings.  The Veteran denied foot trouble and nervous trouble of any sort.  Significantly, neither compensably disabling arthritis nor a compensably disabling psychosis was shown within one year of separation from active duty.  

A review of the record discloses that the Veteran's psychiatric and bilateral ankle disabilities manifested decades post service.  The first objective evidence of any psychiatric and/or ankle problems in the record date from at least 35 years post service.  The passage of many years between discharge from active service and the medical documentation of a claim disability is a factor that weighs against a claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The disorders are shown years post-service but there is no medical evidence attributing any current pathology to service, or the symptoms therein.

The Board has reviewed the service examination reports, VA medical records, the VA examinations and private treatment records of file.  These records do not include any opinion linking any of the claimed disabilities to service.  There is no competent evidence or opinion that the Veteran's disabilities are related to his military service and neither the appellant nor his representative has presented any such opinion.  Rather, a May 2010 VA examination found that the Veteran's bilateral ankle disability was less likely as not (less than 50/50 probability) caused by or a result of service.  According to the VA examiner, the service treatment records do not document objective findings consistent with a high energy or intraarticular injury to the ankle joint.  In absence of these findings, the examiner stated that a post traumatic process is less likely as not.  The Veteran's radiographs do not reveal advanced degenerative changes and therefore were inconsistent with a post traumatic process that was purportedly initiated in 1968 stated the examiner.  He also noted that there is a substantial treatment gap from onset of symptoms to more recent evaluation which belies the Veteran's assertion of a causative relationship between the current pathology and active duty.  The examiner further added that soft tissue impingement is common in the Veteran's age group and is secondary to years of overuse.  

The VA medical opinion is persuasive and warrant being assigned great probative weight.  The opinion was rendered by a medical professional with the expertise to opine on the matter at issue in this case.  In addition, the examiner addressed the Veteran's contentions and based his opinion following a review of the claims folder as well as a complete physical examination.  There is no pertinent opinion to the contrary.  

In sum, the most probative evidence of record is against showing that the Veteran's bilateral ankle disability and an acquired psychiatric disorder to include nervousness are related to service.  Although the Veteran was diagnosed with an extrapyramidal syndrome in service, such resolved prior to separation and no current disability is shown.  Hence, entitlement to service connection for the claims is denied.  In making this decision the Board notes that the Veteran is competent to report ankle pain, neurologic difficulties and psychiatric symptoms and the circumstances surrounding such.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issues in this case, the etiology of the Veteran's bilateral ankle disability and an acquired psychiatric disorder, to include nervousness, and the existence of extrapyramidal syndrome, falls outside the realm of common knowledge of a lay person.  Jandreau, 492 F.3d at 1377.  Accordingly, the claims are denied.  

The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a bilateral ankle disability is denied.  

Entitlement to service connection for extrapyramidal syndrome is denied.  

Entitlement to service connection for an acquired psychiatric disorder to include nervousness is denied.  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


